LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER WRITER’S EMAIL (202) 274-2003 mbrown@luselaw.com March 9, 2011 Via Email and EDGAR cfitedgar@sec.gov Division of Corporation Finance Office of EDGAR Information and Analysis U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: IF Bancorp, Inc. Proposed Registration Statement on Form S-1 Dear Sir or Madam: On behalf of IF Bancorp, Inc., a Maryland corporation (the “Company”), we hereby request a continuing hardship exemption from the requirement to electronically file the supporting financial schedules to Exhibit 99.3 to the Company’s Registration Statement on Form S-1.Exhibit 99.3 is the Valuation Appraisal Report prepared by RP Financial, LC., an independent appraiser retained by the Company to determine the pro forma market value of the Company in connection with its proposed stock offering.The Company is the proposed holding company for Iroquois Federal Savings and Loan Association. The Company is offering for sale shares of its common stock pursuant to a registration statement to be filed with the Securities and Exchange Commission (“SEC”). The Company anticipates filing its registration statement with the SEC on or about March 14, 2011, and will file its appraisal report as an exhibit thereto.The Company has determined after conversations with RP Financial, LC. and the financial printer performing the electronic filing that the supporting financial schedules to the appraisal report, the bulk of which are generated by a computer model, cannot be easily translated into any format that can be converted to the EDGAR system.The financial printer has advised the Company that the only means by which it can file the financial schedules to the appraisal report electronically is to manually re-type most of them.Due to the fact that the financial schedules to the appraisal report are expected to be in excess of 80 pages and are comprised largely of small print financial data, an accurate completion of this task prior to the March 14, 2011 filing date cannot be guaranteed.The Company has been further advised that it would add significant cost to re-type this portion of the report.Furthermore, the Company is concerned about the likelihood of error associated with manually re-typing pages of this length and detail, as well as the cost involved, both in LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION Division of Corporation Finance March 9, 2011 Page2 preparing the initial EDGAR draft, and in reviewing the document for accuracy.Therefore, pursuant to Rule 202 of Regulation S-T, we hereby request a continuing hardship exemption from filing this portion of the exhibit electronically, and represent that the Company will file a paper copy of the supporting financial schedules as part of a paper copy of the entire appraisal report under cover of Form SE concurrently with its filing of its registration statement. Please contact the undersigned at (202) 274-2003 if you should have any questions.We appreciate your prompt attention to this matter. Sincerely, /s/ Michael Brown Michael Brown cc:Alan D. Martin, President and Chief Executive Officer Lawrence M.F. Spaccasi, Esq.
